          Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 1 of 10




 1   Kurt M. Zitzer (014110
     Wyatt M. Bailey (020356)
 2
     MEAGHER & GEER, P.L.L.P.
 3   8800 North Gainey Center Drive, Suite 261
     Scottsdale, Arizona 85258
 4   Telephone: (480) 607-9719
 5   Facsimile: (480) 607-9780
     kzitzer@meagher.com
 6   wbailey@meagher.com
     Attorneys for Scottsdale Indemnity Company
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10
11   Scottsdale Indemnity Company,                   Case No.
12                              Plaintiff,
13                                                   COMPLAINT FOR
         vs.                                         DECLARATORY JUDGMENT
14
15   Axcess Recovery USA LLC; Joseph J.
     Dohnalek; Jason Malone and Jane Doe
16   Malone; Francisco Nunez and Jane Doe
     Nunez,
17
18                              Defendants.

19
20         Plaintiff Scottsdale Indemnity Company, for its Complaint against Defendants Axcess

21 Recovery USA LLC, Jason Malone, Francisco Nunez and Joseph J. Dohnalek, hereby alleges
22 as follows:
23                                PARTIES AND JURISDICTION

24         1.      Scottsdale Indemnity Company (“Scottsdale”) is an Ohio corporation.

25         2.      Axcess Recovery USA LLC (“Axcess”) is an Arizona limited liability company

26 with is principal place of business in Arizona.
           Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 2 of 10




 1         3.      Upon information and belief, Axcess has a single member, identified as
 2 Masterpiece Trust, an Arizona irrevocable trust, of PO Box 987, Maricopa, Arizona 85139.
 3         4.      Joseph J. Dohnalek (“Dohnalek”) is a resident and citizen of the State of
 4 Arizona.
 5         5.      Jason Malone and Jane Doe Malone (“Malone”) are residents and citizens of the
 6 State of Arizona.
 7         6.      Francisco Nunez and Jane Doe Nunez (“Nunez”) are residents and citizens of
 8 the State of Arizona.
 9         7.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §
10 1332(a)(1).
11         8.      The citizenship of Scottsdale is diverse from that of all defendants and their
12 members.
13         9.      Any married defendants were acting for and on behalf of themselves
14 individually and for their marital communities so that any acts were done for and on behalf of
15 themselves and their respective marital communities and in furtherance thereof.
16         10.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs.
17 Upon information and belief, Axcess, Malone and Nunez seek defense and indemnity
18 coverage from Scottsdale for certain claims of assault and battery asserted by Dohnalek (the
19 “Claims”). On or about June 28, 2016, Dohnalek secured a final Judgment against Axcess,
20 Malone and Nunez in Pinal County Superior Court, holding them jointly and severally liable
21 for the principal amount of $75,000 for compensatory damages (with 4.5% interest per
22 annum), $250,000 in punitive damages (with 4.5% interest per annum), and $596.00 in costs
23 (with 4.5% interest per annum).
24         11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a). Dohnalek,
25 Malone and Nunez reside in this district. Additionally, the events giving rise to this action
26 occurred in this district.



                                                 2
          Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 3 of 10




 1                                  GENERAL ALLEGATIONS1
 2         12.     On or about November 26, 2013, Dohnalek was allegedly driving a vehicle of a
 3 friend when he was assaulted by defendant Malone, working for and on behalf of defendant
 4 Axcess, and at the behest of defendant Nunez, and in concert with Nunez. See Exhibit A, ¶ 7.
 5         13.     On or about November 26, 2013, Malone, in an alleged effort to repossess the
 6 vehicle which Dohnalek was driving, unreasonably pursued Dohnalek until Dohnalek’s
 7 vehicle, in the course of flight from Malone and Nunez, became stuck off road. See Exhibit A,
 8 ¶ 7.
 9         14.     On or about November 26, 2013 Malone allegedly exited his vehicle and
10 smashed the window of Dohnalek’s vehicle with a mag light in an effort to gain entry into the
11 vehicle or to get Dohnalek out of the vehicle, hitting Dohnalek in the head. See Exhibit A, ¶ 7.
12         15.     The Underlying Complaint further alleges that, “[I]n the course of this assault
13 or negligent battery, Nunez was present and took Dohnalek’s cell phone and suborned the
14 assault and battery.” See Exhibit A, ¶ 8.
15         16.     Dohnalek filed a lawsuit against Malone, Nunez and Axcess on November 24,
16 2014 in the Pinal County Superior Court (the “Underlying Lawsuit”). Following a jury trial, a
17 final verdict was rendered against Axcess, Malone and Nunez holding them jointly and
18 severally liable for compensatory and punitive damages (the “Judgment”). A copy of the
19 Judgment is attached as Exhibit B.
20         17.     On or around April 11, 2016, counsel for Dohnalek provided notice of the
21 lawsuit to insurance coverage counsel for Scottsdale.
22         18.     Scottsdale issued a Commercial General Liability policy to Axcess, identified
23 as policy number OPI0012250 (the “Policy”). The Policy, with an effective period of October
24
     1
      The factual allegations set forth are taken from the allegations of the underlying
25   complaint, filed in Pinal County Superior Court, State of Arizona – case number CV2014-
     02706 (the “Underlying Complaint”). A copy of the complaint is attached for the Court’s
26   convenience as Exhibit A.


                                                  3
          Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 4 of 10




 1 13, 2013 to October 13, 2014, includes “bodily injury” and “property damage” liability limits
 2 of $1,000,000 per occurrence, $1,000,000 for personal and advertising injury, and a
 3 $3,000,000 general aggregate. A certified copy of the policy is attached as Exhibit C.
 4         19.     Prior to April 11, 2016, Scottsdale had no knowledge or notice of the Claims,
 5 the Underlying Complaint or the Underlying Lawsuit.
 6         20.     On or about July 11, 2016, Scottsdale declined to defend or indemnify Axcess
 7 or any other insured defendant in the Underlying Lawsuit.
 8         21.     On August 1, 2016, counsel for Dohnalek made a demand for payment of the
 9 full Judgment on behalf of Dohnalek to Scottsdale.
10         22.     Scottsdale denies any responsibility for the payment of the Judgment Dohnalek
11 secured in the Underlying Lawsuit.
12         23.     Dohnalek’s claims against Axcess, Malone and Nunez are not covered by the
13 Policy.
14         24.     The Policy includes Endorsement form UTI-137g (7-99), entitled Assault
15 and/or Battery Exclusion, which reads as follows:
16
             ASSAULT AND/OR BATTERY EXCLUSION
17
             This insurance does not apply to Bodily Injury, Property Damage or
18           Personal and Advertising Injury (Personal Injury or Advertising Injury)
19           arising from:

20                 1. Assault and/or Battery committed by any insured, any employee
                       of any insured, or any other person;
21
22                 2. The failure to suppress or prevent Assault and/or Battery by any
                       person in 1., above; or
23
                   3. The negligent:
24
25                      a.   Employment;
                        b.   Investigation;
26



                                                  4
           Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 5 of 10




1                         c.   Supervision;
                          d.   Reporting to the property authorities, or failure to so report; or
2
                          e.   Retention of a person for whom any insured is or ever was
3                              legally responsible and whose conduct would be excluded by
                               paragraphs 1 or 2 above.
4
            25.      The Assault and/or Battery Exclusion applies to any assault and/or battery
5
     committed by the insured, any employee or any other person, and applies to preclude coverage
6
     for the allegations in the Underlying Complaint and any Judgment secured in connection with
7
     the Judgment.
8
            26.      The Policy also includes a punitive damages exclusion, found on form UTI-182s
9
     (12-12), which separately applies to preclude coverage for the award of punitive or exemplary
10
     damages in the Underlying Lawsuit.
11
            27.      The Policy also includes an exclusion for “bodily injury” or “property damage”
12
     that is expected or intended. Specifically, exclusion a. of the Policy states that the insurance
13
     does not apply to:
14
             a. Expected Or Intended Injury
15
                  “Bodily injury” or “property damage” expected or intended from the
16
                  standpoint of the insured. This exclusion does not apply to “bodily injury”
17
                  resulting from the use of reasonable force to protect persons or property.
18
            28.      Exclusion a. applies to preclude coverage for the allegations in the Underlying
19
     Lawsuit and any Judgment secured in connection with the Underlying Lawsuit.
20
            29.      The Policy conditions coverage on compliance with certain policy provisions.
21
     Relevantly, the Policy states:
22
     SECTION IV — COMMERCIAL GENERAL LIABILITY CONDITIONS
23
24   2.      Duties In The Event Of Occurrence, Offense, Claim Or Suit

25           a.   You must see to it that we are notified as soon as practicable of an
                  “occurrence” or an offense which may result in a claim. To the extent
26                possible, notice should include:



                                                      5
          Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 6 of 10




 1               (1)   How, when and where the “occurrence” or offense took place;
 2               (2)   The names and addresses of any injured persons and witnesses; and
 3               (3)   The nature and location of any injury or damage arising out of the
                       “occurrence” or offense.
 4
            b.   If a claim is made or “suit” is brought against any insured, you must:
 5
 6               (1)   Immediately record the specifics of the claim or “suit” and the date
                       received; and
 7
                 (2)   Notify us as soon as practicable.
 8
                 You must see to it that we receive written notice of the claim or “suit” as soon
 9               as practicable.
10          c.   You and any other involved insured must:
11               (1)   Immediately send us copies of any demands, notices, summonses or legal
12                     papers received in connection with the claim or “suit;”

13               (2)   Authorize us to obtain records and other information;

14               (3)   Cooperate with us in the investigation or settlement of the claim or
                       defense against the “suit;” and
15
                 (4)   Assist us, upon our request, in the enforcement of any right against any
16                     person or organization which may be liable to the insured because of
17                     injury or damage to which this insurance may also apply.

18          d. No insured will, except at that insured’s own cost, voluntarily make a
               payment, assume any obligation, or incur any expense, other than for
19             first aid, without our consent.
20         30.     Scottsdale was not informed of the lawsuit until April 11, 2016, more than 16
21 months after the filing of the Complaint, when counsel for Dohnalek alerted Scottsdale of the
22 lawsuit and indicated that the trial was scheduled to begin later in the week.
23         31.     Axcess, Malone and Nunez’s unreasonable delays in notifying Scottsdale of the
24 Claims and the Underlying Lawsuit, and failure to immediately send copies of any demands,
25 notices, summonses or legal papers received, and other acts of omissions, are violations of the
26 Policy’s cooperation conditions and prejudiced Scottsdale.



                                                    6
           Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 7 of 10




 1                                             COUNT ONE
 2                                        (Declaratory Judgment)
 3                                     (Assault and Battery Exclusion)
 4         32.      Scottsdale incorporates by reference all previous allegations as though fully set
 5 forth in this claim for relief.
 6         33.      The Policy does not provide defense or indemnity coverage for Dohnalek’s
 7 claims because the Policy excludes coverage for “Assault and/or Battery” pursuant to
 8 Endorsement form UTI-137g (7-99).
 9         34.      Pursuant to the Assault and/or Battery endorsement/exclusion, Scottsdale is
10 entitled to a judicial declaration that it did not, and does not, have a duty to defend Axcess,
11 Malone and Nunez against Dohnalek’s claims in the Underlying Lawsuit.
12         35.      Pursuant to the Assault and/or Battery endorsement/exclusion, Scottsdale is
13 entitled to a judicial declaration that it does not have a duty to indemnify Axcess, Malone and
14 Nunez against Dohnalek’s claims in the Underlying Lawsuit and the resulting Judgment.
15                                             COUNT TWO
16                                        (Declaratory Judgment)
17                                     (Punitive Damages Exclusion)
18          36.     Scottsdale incorporates by reference all previous allegations as though fully set
19   forth in this claim for relief.
20          37.     The Judgment against Axcess, Malone and Nunez holds them jointly and
21   severally liable for punitive damages in the amount of $250,000, plus interest.
22          38.     The Policy includes a punitive damages exclusion, found on form UTI-182s (12-
23   12), which precludes coverage for the award of punitive or exemplary damages in the

24   Underlying Lawsuit and Judgment.
25
26



                                                     7
          Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 8 of 10




1           39.     Pursuant to the punitive damages exclusion, Scottsdale is entitled to a judicial
2    declaration that it does not have a duty to indemnify Axcess, Malone and Nunez in
3    connection with the punitive damage award.
4                                           COUNT THREE
5                                       (Declaratory Judgment)
6                              (Expected or Intended Injury Exclusion)
7           40.     Scottsdale incorporates by reference all previous allegations as though fully set
8    forth in this claim for relief.
9           41.     The Underlying Lawsuit alleges intentional conduct by the defendants resulting
10   in bodily injury to Dohnalek.
11          42.     Exclusion a. of the Policy specifically excludes coverage for, “’[B]odily
12   injury’ or ‘property damage’ expected or intended from the standpoint of the insured.”
13          43.     This exclusion applies to preclude any duty to defend or indemnify Axcess,
14   Malone or Nunez in connection with the Underlying Lawsuit or Judgment.
15          44.     Scottsdale is entitled to a judicial declaration that it did not, and does not, have a
16   duty to defend or indemnify Axcess, Malone and Nunez against Dohnalek’s claims in the
17   Underlying Lawsuit and the Judgment.
18                                          COUNT FOUR
19                                      (Declaratory Judgment)
20                              (Violations of Cooperation Conditions)
21          45.     Scottsdale incorporates by reference all previous allegations as though fully set
22   forth in this claim for relief.
23          46.     Axcess, Malone and Nunez violated the conditions of the Policy by, among
24   other acts and omissions, failing to prompt notice of Dohnalek’s Claims, the Underlying
25   Lawsuit, and failed to cooperate with Scottsdale.
26



                                                     8
          Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 9 of 10




1           47.    Axcess, Malone and Nunez’s violations of the conditions of the Policy
2    prejudiced Scottsdale.
3           48.    Axcess, Malone and Nunez’s violations of the conditions of the Policy void
4    coverage for any potential duty to defend or for any indemnification for the Judgment.
5           49.    Scottsdale is entitled to a declaratory judgement that its Policy provides no
6    coverage for the Underlying Lawsuit and Judgment.
7                                       PRAYER FOR RELIEF
8           WHEREFORE, Scottsdale respectfully requests that this Court enter Judgment
9    declaring that:
10           A.    Scottsdale did not, and does not, have any duty to defend Axcess, Malone or
11   Nunez in connection with the Underlying Lawsuit.
12          B.     Scottsdale does not have a duty to indemnify Axcess, Malone or Nunez for any
13   settlement or Judgment in connection with the Underlying Lawsuit.
14          C.     Scottsdale is entitled to its attorneys’ fees and costs incurred in this action.
15          D.     Scottsdale is entitled to such other and further relief as the Court deems proper.
16          DATED this 5th day of February 2019.
17                                              MEAGHER & GEER, P.L.L.P.
18
                                                By: /s/Wyatt M. Bailey
19                                                  Kurt M. Zitzer
20                                                  Wyatt M. Bailey
                                                    8800 N. Gainey Center Dr., Suite 261
21                                                  Scottsdale, Arizona 85258
                                                    Attorneys for Scottsdale Insurance Company
22
23
24
25
26



                                                    9
           Case 2:19-cv-00744-SMB Document 1 Filed 02/05/19 Page 10 of 10




1                                   CERTIFICATE OF SERVICE
2
           I hereby certify that on February 5, 2019, I electronically transmitted the attached
3    documents to the clerk’s office using the CM/ECF system for filing, and thereby
     transmitted a notice of electric filing to the following CM/ECF registrants:
4
5                                        Clerk of Court
                                      U.S. District Court
6                                   District of AZ – Phoenix
                                 401 W. Washington St., Ste. 130
7                                     Phoenix, AZ 85007
8
9
10   By: s/Judy Mannino

11
12   6872827.1

13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                10
